Judgment unanimously affirmed. Memorandum: On appeal from a judgment of conviction for burglary in the third degree, defendant argues that his motion to suppress statements made to the police, and evidence seized by them, should have been granted because he was detained in custody without probable cause at the time the statements were made and the evidence was seized (see, Dunaway v New York, 442 US 200). There is no merit to this claim because it cannot be said that the hearing court’s conclusion that defendant was not in custody was erroneous as a matter of law (see, People v Waymer, 53 NY2d 1053, 1054; People v Yukl, 25 NY2d 585, 588, cert denied 400 US 851; People v Schwartz, 106 AD2d 896). We have considered the other claims raised by defendan t and find each one lacking in merit. (Appeal from judgment of Supreme Court, Cattaraugus County, Kelly, J.—burglary, third degree.) Present—Dillon, P. J., Callahan, Doerr, Green and Lawton, JJ.